Citation Nr: 1220886	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  05-00 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for low back strain with degenerative disc disease (DDD), currently evaluated as 20 percent disabling. 

2.  Entitlement to a separate compensable rating for right lower extremity sciatica with L5 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from October 1987 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in December 2008.  The Veteran appealed the Board's December 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2009, the Court vacated the Board's December 2008 denial and remanded this matter to the Board for compliance with the instructions included in the October 2009 Joint Motion for Remand.  This matter was remanded in March 2010 and January 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing a VA examination and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In view of a March 2011 VA examination report that appears to report right lower extremity sciatica with L5 radiculopathy, the Board has added an issue regarding entitlement to a separate compensable rating for that disability.  

The issues of entitlement to service connection for irritable bowel syndrome; and entitlement to service connection for disabilities claimed as due to undiagnosed illness have been raised by the record (specifically, in a statement received in November 2011).  The aforementioned issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a separate compensable rating for right lower extremity sciatica with L5 radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 12, 2006, the Veteran did not have incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months due to his lumbar spine disability.  Forward flexion of the thoracolumbar spine was not limited to 30 degrees or less, and there was no favorable ankylosis of the entire thoracolumbar spine.  The Veteran did not have severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; there was no severe limitation of motion of the lumbar spine.

2.  From April 12, 2006, to January 17, 2007, the Veteran's service-connected low back strain with DDD did result in limitation of flexion to 30 degrees.

3.  From January 17, 2007, the Veteran has not had incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months due to his lumbar spine disability.  Forward flexion of the thoracolumbar spine is not limited to 30 degrees or less, and there is no favorable ankylosis of the entire thoracolumbar spine.  The Veteran does not have severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion; there is no severe limitation of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected low back strain with DDD, prior to April 12, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5235-5243 (2006), Diagnostic Codes 5285-5292; 5294-5295 (in effect prior to September 26, 2003); Diagnostic Code 5293 (in effect from September 23, 2002 to September 26, 2003); Diagnostic Code 5293 (in effect prior to September 23, 2002).

2.  The criteria for entitlement to a disability evaluation of 40 percent, but no higher, for the Veteran's service-connected low back strain with DDD, from April 12, 2006, to January 17, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5235-5243 (2006).

3.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected low back strain with DDD, from January 17, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in July 2002.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in December 2006, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the December 2006 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in February 2007, September 2010, January 2012, February 2012 supplemental statements of the case, following the provision of notice in December 2006.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained private and VA treatment records, obtained Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in January 2007 and March 2011.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected low back strain with DDD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

By regulatory amendment effective September 26, 2003, substantive changes were made to the schedular criteria for evaluation of diseases and injuries of the spine.  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new rating criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The retroactive reach of the revised regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.

The Veteran's current claim for an increased evaluation was apparently received in 2003, and the statement of the case reflects that the RO referenced rating criteria which changed at that time.  Specifically, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The Board notes that the RO addressed both sets of amendments in its December 2004 statement of the case (SOC) as well as the rating criteria in effect before these changes.  Therefore, the Board will consider whether a rating in excess of 20 percent is warranted under any applicable criteria. 

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above have established the effective dates without a provision for retroactive application.  Thus, the amendments may be applied as of, but not prior to, September 23, 2002 and September 26, 2003, respectively. 

The amendments renumber the diagnostic codes and create a General Rating Formula for Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for intervertebral disc syndrome, Diagnostic Code 5243, to be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The VA has evaluated the Veteran's disorder under multiple diagnostic codes.  The Veteran's condition was originally evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5292, low back strain with degenerative disc disease (in effect prior to September 26, 2003).  After the September 2002 and 2003 amendments, the Veteran's disability was rated at 20 percent under Diagnostic Code 5243, intervertebral disc syndrome (in effect after September 26, 2003). 

Prior to September 23, 2002, Diagnostic Code 5293, moderate intervertebral disc syndrome with recurring attacks warranted a 20 percent evaluation, and severe intervertebral disc syndrome with recurring attacks and intermittent relief warranted a 40 percent evaluation. 

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002.  Under the revised regulations, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

Intervertebral disc syndrome warrants a 20 percent evaluation when the veteran has incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the veteran has incapacitating episodes having a total duration of a least 4 weeks but less than 6 weeks during the past 12 months.  

Note (1): For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic an neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnosis code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever results in a higher evaluation for that segment.

Effective September 26, 2003, the regulations regarding diseases of and injuries to the spine, to include intervertebral disc syndrome, were again revised.  Under these regulations, the Veteran's intervertebral disc syndrome is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The new criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The general rating formula provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Disease or Injuries of the Spine, whichever method results in a higher evaluation for that segment.

For purposes of this case, the Board notes that under Diagnostic Code 5003 for degenerative arthritis, ratings are based on the limitation of motion of the affected joint or joints.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71(a), Diagnostic Code 5003.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Factual Background

A December 2002 VA x-ray showed early DDD at L3-L4 and L4-L5, slightly worse at L3-L4.  The x-ray also showed straightening of the normal lumbar lordosis.

A January 2003 magnetic resonance imaging (MRI) report revealed a very mild central disc protrusion at L5-S1 without evidence of central canal stenosis, foraminal stenosis or nerve root compression.

A July 2003 VA examination report revealed that the Veteran rated his pain an 8 on a scale of 1 to 10 (with 10 being the most severe).  The pain increased to a 9 or 10 in the morning after getting up or lifting/bending using the back.  The Veteran denied any flare-ups.  He reported that his back felt stiff.  He indicated that his back felt weak and that it was difficult to stand up from a seated position.  The Veteran did not use a transcutaneous electrical nerve stimulation (TENS) unit, back brace/support, cane or walking stick.  Range of motion was as follows: flexion was tolerated to 60 degrees for the first time, decreasing to 50 degrees after the fifth repetition; back extension was 10 degrees each of the five back extensions (he had less back pain with back extension); lateral flexion was 30 degrees bilaterally; and rotation was 60 degrees bilaterally.  Extremes of flexion, lateral flexion and rotation increased low back pain.  It was observed that there was an additional loss of 10 degrees of flexion with mild weakened movement and mild increase excess fatigability with range of motion testing.  Incoordination was not observed.  The impression was lumbar spine DDD and facet joint DJD. 

A July 2003 MRI revealed spondylosis of the lumbar spine particularly at levels L3-L4 through L5-S1, essentially unchanged from prior examination.  

A July 2003 letter from Zohreh Safai, M.D. reveals x-rays were within normal limits with exception of minor degenerative changes at L1-2.  

An August 2003 VA treatment record shows flexion of 80 degrees, and extension to 20 degrees.  Right and left tilt was 30 degrees and fixed pelvic rotation was to 40 degrees bilaterally.  

An April 12, 2006, VA treatment record shows flexion to 30 degrees and extension to 10 degrees.  Lateral bending was 10 degrees on the right and 20 degrees on the left. The impression was that he had chronic mechanical low back pain. 

An April 2006 VA x-ray showed early DDD at L3-L4 and L5-S1 with questionable narrowing at L4-L5.

A January 17, 2007, VA examination shows that he had stiffness and weakness
in the lower back area, especially after prolonged standing or sitting, or physical exercise.  The low back pain was intermittent about three to six times a week.  The pain travelled down to his bilateral lower extremities.  He described the pain as aching, sticking, squeezing, cramping, burning, and sharp pain; and rated the pain at 8 on a scale from 0 to 10 (with 10 being the most severe).  Pain was caused by physical activity or stress, and relieved by Tylenol.  He could function without medication most of the time.  Treatment included physical therapy, TENS unit, magnetic patch and chiropractic treatment.  He had difficulty with prolonged standing and walking.  After repetitive use, lumbar spine range of motion was additionally limited by pain, fatigue, weakness, and lack of endurance, and not limited by incoordination.  Pain had the major impact.  There was 10-degree additional limitation with flexion.  Flexion was from 0 to 90 degrees with pain at 90 degrees, extension was from 0 to 30 degrees with pain at 30 degrees, lateral flexion bilaterally was from 0 to 30 degrees with pain at 30 degrees, and bilateral rotation was from 0 to 30 degrees.

In a January 2007 addendum, the VA examiner stated that the Veteran's complaints of intermittent low back pain (that occurred 3 to 6 times weekly for 3 to 5 hours) were considered flare-ups.  The VA examiner noted that there was no disability or incapacitation since the Veteran reported that it was relieved by Tylenol and that he could function without medication most of the time.  The VA examiner also noted that flexion was limited to 80 degrees with pain. 

A February 2007 VA treatment record showed that the Veteran complained of mild exacerbation of his pain that he described as increased stiffness for the past three days.

A September 2008 private treatment record from Daniel W. Prentice, D.C., C.S.C.S. showed that the Veteran complained of chronic lower back pain.  He denied any bowel or bladder changes.  It was observed that active range of motion was moderately restricted in flexing and re-extension with pain reproduced at end ranges to approximately 20 degrees of flexion and 10 degrees of extension.  Bilateral bending was performed within normal limits with no pain on end ranges.  Bilateral thoracolumbar rotation was positive for pain reproduction unilaterally and was reduced to approximately 20 degrees bilaterally.  The diagnoses included: mechanical lower back pain, chronic; and L5-S1 disc protrusion.

An August 2010 MRI showed mild multilevel degenerative changes of the lumbar spine with no interval change compared to the August 2008 MRI.  It was observed that there was additional limitation at L4-L5, and that there was stable moderate bilateral neural foraminal stenosis secondary to disc bulge and facet hypertrophy compared to 2008.

An October 2009 Joint Motion noted that the VA examiner in January 2007 contradicted himself when he stated that the Veteran's range of motion was limited by pain, but later indicated that range of motion was normal and that the Veteran did not exhibit pain until the end of each movement.  The Joint Motion sought clarification as to whether incapacitating periods were considered "flare-ups" and requested that the Veteran be provided a VA examination during a flare-up period.  As a result, the Veteran was afforded another VA examination.

When the Veteran was afforded a VA examination in March 2011, he complained of pain that he rated a 3 on a scale of 1 to 10 (with 10 being the most severe) after visiting a chiropractor; and 8 to 9 with household activities.  Most severe pain lasted a number of hours.  Upon physical examination, there was 90 degrees of forward flexion three times with a 1 phase recovery.  He had some low back pain when returning to an upright position.  Increased pain occurred between 45 degrees and 0 degree flexion.  Extension was to 15 degrees with grimacing and increased low back pain.  Lateral flexion was 30 degrees bilaterally.  Rotation was to 30 degrees bilaterally with grimacing.  The VA examiner found that painful range of motion was between 75 to 90 degrees of forward flexion of the lumbosacral spine.  He did not note any additional loss of range of motion because of pain, and did not note any weakness, lack of endurance or any incoordination.  The impression was DDD and DJD in the lumbar spine and in the thoracic spine (degenerative changes were also seen at the T12-L1 level on the lumbosacral spine x-rays of November 2009).  It was noted that flare-ups occurred daily and that there have been no incapacitating episodes.

A December 2011 VA treatment record shows that the Veteran's pain level was higher due to a three hour drive and a one mile swim the day prior.  At the time of the appointment, the Veteran rated his pain a 9 on a scale of 1 to 10 (with 10 being the most severe).

Analysis

I.  Old Criteria

For ratings pursuant to the old criteria, the Board will review all available treatment records prior to September 26, 2003.

There was no medical evidence of severe intervertebral disc syndrome and there were also no reports of attacks and intermittent relief to warrant a 40 percent evaluation prior to September 23, 2002 under Diagnostic Code 5293.  

From September 23, 2002 to September 26, 2003, there was no evidence of incapacitating episodes to warrant a higher rating under Diagnostic Code 5293.  While there was evidence of DDD (narrowing/irregularity of joint space), it was not severe to warrant a higher rating under Diagnostic Code 5295.  Again, the December 2002 x-ray showed that it was in its early stages.  There was no evidence of listing of whole spine to opposite side, positive Goldthwaite's sign and marked limitation of forward bending in standing position.  Here, flexion was no less than 60 degrees; and after repetition, flexion was no less than 50 degrees.  There was also no loss of lateral motion with osteo-arthritic changes as the Veteran had full range of motion bilaterally with lateral flexion.  Lateral rotation measured 60 degrees bilaterally in July 2003 and 40 degrees in August 2003.  There was also no medical evidence of abnormal mobility on forced motion.  

As for other applicable codes, there is no medical evidence of residuals of fracture of vertebra under Diagnostic Codes 5285.  There was also no medical evidence of ankylosis or severe limitation of motion to warrant higher ratings under, 5286-5289 and 5290-5292, respectively, as the Veteran exhibited range of motion.

Overall, a rating in excess of 20 percent is not warranted under the old criteria.

II.  New Criteria

In reviewing the evidence, the Board does not an April 12, 2006, VA treatment record which arguably shows that flexion was limited to 30 degrees.  Although typed under a heading referencing extremities, it does appear to the Board that the motions reported actually pertained to the low back.  Reading this in the Veteran's favor, the Board finds that a 40 percent rating is warranted under the new criteria based on this limitation of motion.  However, for the period prior to April 12, 2006, and from January 17, 2007, a rating in excess of 20 percent is not warranted.  The evidence simply does not show that the criteria for a rating in excess of 20 percent were met during those periods.  VA examination on January 17, 2007, showed that flexion was above 30 degrees.  

Further, the evidence does not show incapacitating episodes of intervertebral disc disease having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months to warrant a 40 percent rating; or incapacitating episodes of at least 6 weeks to warrant a 60 percent rating under Diagnostic Code 5243 for rating intervertebral disc syndrome based on incapacitating episodes.  The January 2007 addendum and March 2011 VA examination report revealed no incapacitating episodes.

As for neurologic abnormalities that warrant a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine, there is not loss of bladder or bowel control.  This issue related to radiculopathy is addressed as a separate issue in the remand below.

The Board acknowledges that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra. However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent prior to April 12, 2006 and from January 17, 2007; or a rating in excess of 40 percent from April 12, 2006 to January 17, 2007.  A July 2003 VA treatment record shows limitation of motion to 50 degrees and a January 2007 VA examination report shows that range of motion was limited to 80 degrees after repetitive range of motion.  

With regard to the March 2011 examination, the Board finds that it adequately addresses the matters discussed in the Joint Remand.  The examiner noted that flare-ups occurred daily.  It therefore appears that the examination was conducted during a flare-up.  As such, the Board believes the ranges of motion as impacted by any additional functional loss to be an accurate portrayal of the degree of disability.  Additionally, the examiner clearly reported that the flare-ups were not incapacitating.  The Board finds that this examination report does not show a disability picture which more nearly approximates the criteria for a rating in excess of 20 percent.  

The preponderance of the evidence is against the claim for evaluation in excess of 20 percent for low back strain with DDD prior to April 12, 2006, and from 
January 17, 2007.  However, a 40 percent rating (but no higher) for low back strain with DDD from April 12, 2006, to January 17, 2007 is warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability. For these reasons, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a rating in excess of 20 percent for low back strain with DDD, prior April 12, 2006, is not warranted.  Entitlement to a rating in excess of 20 percent for low back strain with DDD, from January 17, 2007, is not warranted.  To this extent, the appeal is denied.

Entitlement to assignment of a 40 percent rating (but no higher) for low back strain with DDD, from April 12, 2006, to January 17, 2007, is warranted.  The appeal is granted to this extent, subject to laws and regulations applicable to payment of VA benefits. 


REMAND

As noted in the Introduction, in view of evidence suggesting right lower extremity neurological symptomatology, the issue of a separate compensable rating for right lower extremity sciatica with L5 radiculopathy is for consideration by the RO.  

Additionally, the March 2011 VA examination report references an August 2010 VA electromyography (EMG) report which does not appear to be of record.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain the August 2010 VA EMG report and associate it with the Veteran's claims file. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and determine whether a separate compensable rating is warranted for right lower extremity sciatica with L5 radiculopathy.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


